Exhibit 10.3

CONSENT TO CREDIT AGREEMENT

THIS CONSENT TO CREDIT AGREEMENT (this “Consent”) is entered into as of May 20,
2013, by and among Dialogic Corporation, a British Columbia corporation
(“Borrower”), Dialogic Inc., a Delaware corporation formerly known as Veraz
Networks, Inc. (“Parent”), Wells Fargo Foothill Canada ULC, an unlimited
corporation existing under the laws of Alberta, as administrative agent for the
Lenders (“Administrative Agent”), and the financial institutions named as
lenders on the signature pages hereto (the “Lenders”).

WHEREAS, Borrower, Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of March 5, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Pursuant to Section 5.3 of the Credit Agreement, Borrower is required
to deliver the items set forth in clauses (b) and (c) to Schedule 5.3 to the
Credit Agreement (the “First Quarter Reports”) to Administrative Agent by the
date hereof;

WHEREAS, Borrower desires to deliver the First Quarter Reports to Administrative
Agent after the date hereof, but on or before June 30, 2013 (the “Fiscal Quarter
Reports Extension”), notwithstanding the terms of Section 5.3 of the Credit
Agreement;

WHEREAS, Pursuant to Section 5.24 of the Credit Agreement, Borrower is required
to file a first quarter 10-Q (the “First Quarter 10-Q”) by the date hereof;

WHEREAS, Borrower desires to file the First Quarter 10-Q after the date hereof,
but on or before June 30, 2013 (the “10-Q Extension”; together with the Fiscal
Quarter Reports Extension, the “Extensions”);

WHEREAS, without the prior written consent of the Required Lenders, the failure
to deliver the First Quarter Reports and to file the First Quarter 10-Q on or
before the date hereof would constitute a breach of Section 5.3 and Section 5.24
of the Credit Agreement, respectively;

WHEREAS, Borrower has requested that Administrative Agent and Required Lenders
consent to the Extensions and Administrative Agent and Required Lenders have
agreed to do so, subject to the conditions contained in this Agreement; and

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement.

2. Consent. Subject to the satisfaction of the conditions set forth in Section 3
below and in reliance upon the representations and warranties set forth in
Section 4 below, Required Lenders hereby consent to the Extensions. The failure
to deliver the First Quarter Reports and evidence that the First Quarter 10-Q
has been filed on or before June 30, 2013 shall constitute an immediate Event of
Default. The foregoing consent shall not constitute (x) a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any



--------------------------------------------------------------------------------

other Loan Document, (y) a waiver of, or consent to, any breach of, or any Event
of Default under, the Credit Agreement or any other Loan Document or (z) a
waiver, release or limitation upon the exercise by Administrative Agent or any
Lender of any of its rights, legal or equitable, under the Credit Agreement, the
other Loan Documents and applicable law, all of which are hereby reserved.

3. Conditions to Effectiveness of Consent. This Consent shall become effective
upon the satisfaction of the following conditions (each in form and substance
satisfactory to Administrative Agent):

(a) each party hereto shall have executed and delivered this Consent to
Administrative Agent;

(b) Administrative Agent shall have received a fully executed copy of the Waiver
from the Term Lenders to the Borrower and its affiliates dated as of May 20,
2013; and

(c) no Default or Event of Default shall have occurred and be continuing.

4. Representations and Warranties. In order to induce Administrative Agent and
the Lenders to enter into this Consent, Borrower hereby represents and warrants
to Administrative Agent and the Lenders:

(a) all representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct on and as of the date of this Consent,
in each case as if made on and as of such date, except to the extent such
representations and warranties expressly refer to an earlier date (in which case
such representations and warranties were true and correct in all material
respects (unless otherwise qualified by materiality, Material Adverse Changes or
a dollar threshold, in which case they shall be true in all respects) on and as
of such earlier date or (ii) to the extent that any Schedule relating to any
such representation and warranty was not required to be updated pursuant to the
terms of the Credit Agreement (it being understood that the Agent has not
requested any such update);

(b) no Default or Event of Default has occurred and is continuing; and

(c) this Consent constitutes a legal, valid and binding obligation of Borrower
and is enforceable against Borrower in accordance with its terms.

5. Release.

(a) In consideration of the agreements of Administrative Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of Parent and Borrower on
behalf of itself, its Subsidiaries, and each of their successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Administrative Agent, Lenders, Wells
Fargo, Wells Fargo Capital Finance, LLC, Wells Fargo Capital Finance, Inc., and
Wells Fargo Bank, N.A. and their successors and assigns, and their present and
former shareholders, predecessors, directors, officers, attorneys, employees,
agents and other representatives and their affiliates, subsidiaries and
divisions engaged in the provision of

 

-2



--------------------------------------------------------------------------------

financial services to Borrower and any of its subsidiaries (Administrative
Agent, each Lender, Wells Fargo, Wells Fargo Capital Finance, LLC, Wells Fargo
Capital Finance, Inc. and Wells Fargo Bank, N.A. and all such other Persons
being hereinafter referred to collectively as the “Releasees” and individually
as a “Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
Parent, Borrower or such Subsidiary or any of their successors, assigns, or
other legal representatives may now or hereafter own, hold, have or claim to
have against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which has arisen at any time on
or prior to the date of this Consent for or on account of, or in relation to, or
in any way in connection with any of the Credit Agreement, or any of the other
Loan Documents or transactions thereunder or related thereto.

(b) Each of Parent and Borrower, on behalf of itself and each of its
Subsidiaries understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

(c) Each of Parent and Borrower, on behalf of itself and each of its
Subsidiaries agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.

6. Miscellaneous.

(a) Expenses. Each of Parent and Borrower, on behalf of itself and each of its
Subsidiaries, agrees to pay on demand all costs and expenses of Administrative
Agent (including the reasonable fees and expenses of outside counsel for
Administrative Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Consent and all other instruments
or documents provided for herein or delivered or to be delivered hereunder or in
connection herewith.

(b) Governing Law. This Consent shall be a contract made under and governed by
the laws of the province of Ontario, Canada.

(c) Counterparts. This Consent may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Consent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

DIALOGIC CORPORATION, a British Columbia corporation

/s/ Anthony Housefather

Name: Anthony Housefather

Title: EVP and General Counsel

DIALOGIC, INC., a Delaware corporation formerly known as Veraz Networks, Inc.

/s/ Anthony Housefather

Name: Anthony Housefather

Title: EVP and General Counsel

WELLS FARGO FOOTHILL CANADA ULC, as Administrative Agent and as a Lender

/s/ Domenic Cosentino

Name: Domenic Cosentino

Title: Vice President